Citation Nr: 0832986	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-27 313	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to August 
1969, when he was discharged on account of physical 
disability.  He spent six months in Vietnam, and was awarded 
the Vietnam Service Medal with the Fleet Marine Force Combat 
Operation Insignia, denoting his participation in combat 
operations.   

The veteran presented sworn testimony in support of his 
appeal during a Board of Veterans' Appeals (Board) hearing 
before the undersigned Veterans Law Judge held in St. 
Petersburg, Florida, in May 2008.  A transcript of the 
hearing has been included in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action on his part is required.


REMAND

Upon review of the claims file and the veteran's contentions, 
the Board is of the opinion that additional evidentiary 
development is required before a fully-informed and equitable 
decision on the veteran's appeal may be reached.

Initially, we observe that the veteran has been receiving VA 
medical care for mental health issues for some years now.  In 
a January 2007 statement, he reported receiving VA treatment 
for PTSD since 1989.  To obtain a complete picture of the 
veteran's diagnosis and treatment, these records should be 
obtained for review by adjudicators.  Any VA medical records 
are deemed to be constructively of record in proceedings 
before the Board and should be obtained prior to further 
review of the claims file.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

Service connection for PTSD requires 1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., a diagnosis in conformity with the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, 
The American Psychiatric Association (1994), (DSM-IV); 2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  All three requirements must 
be satisfied for an award of service connection to be 
implemented.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  In this case, the 
evidence does, in fact, establish that the veteran had combat 
service, as he was awarded a medal reflective of such 
service.  However, it is not clear that his claimed stressors 
are actually related to combat service, or that his diagnoses 
of PTSD are linked to in-service stressors, including combat.  
Thus, further evidentiary development is indicated.

Following review of the veteran's claimed stressor events, it 
is difficult to pinpoint exactly what events he claims led to 
his current PTSD.  In his initial claim, he asserted that his 
PTSD is due to service in Vietnam, and specifically to an 
incident in July 1968.  He did not describe the incident, 
however.  The RO sent a letter informing him of his 
responsibilities vs. those of the VA in developing 
evidentiary support for his claim in June 2006, and a second 
letter, specifically requesting additional information about 
his PTSD stressor events in October 2006.  The veteran did 
not respond to either letter.  In December 2006, the RO 
rendered a formal finding that the veteran's claims file did 
not contain enough information to attempt to verify any 
stressor events.  In this finding, the RO also erroneously 
found that the veteran's military personnel file was silent 
as to the veteran's combat participation.  As set forth 
above, however, the veteran has been awarded the Vietnam 
Service Medal with the Fleet Marine Force Combat Operation 
Insignia, denoting his participation in combat operations.  
This decoration is shown on his DD Form 214, as well as in 
his military personnel file.

In a January 2007 statement submitted to the RO, the veteran 
elaborated on the events which he found so stressful as to 
cause PTSD.  First he claimed that he was taking drums of 
rubbish/food to the dump where a Vietcong stabbed and cut him 
with a knife, leaving scars which he bears to this day.  
Second, he listed a mortar attack, and the fact that he 
received a medical discharge on account of his left elbow.  
Lastly, he noted that a good friend of his was killed in the 
war; and the veteran was a pallbearer at his funeral.  He 
submitted a photograph of the funeral to support this last 
stressor event.  

During an initial VA mental health evaluation conducted in 
March 2006, which was added to the claims file in July 2007, 
the veteran reported that he had been wounded in a mortar 
attack and "now has pins in some joints as a result."  He 
reported that he had been stabbed three times in the arm 
while distributing food to Vietnamese and that the 
perpetrator was shot in front of him.  He also told the 
social worker who performed the evaluation that he had 
witnessed dead bodies and body bags, and that he had lost two 
close friends to the war.  

During the May 2008 hearing on appeal, the veteran 
essentially repeated these same stressor stories.  He 
testified that he used to take drums of food scraps to a 
cemetery, to give to Vietnamese people there.  During one of 
these runs, a 16-year old stabbed him and was shot by a 
Marine who accompanied him.  Secondly, he stated that his 
base was subject to mortar attacks "all the time."  He 
recalled travelling near Chu Li during a mortar attack and 
observing that a pregnant woman had given birth during the 
attack.  

Within the legal framework for evaluating claims of service 
connection for PTSD, the sufficiency of a stressor is a 
medical determination, while the occurrence of the stressor 
is a legal determination.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  

Prior to further evidentiary development, some legal analysis 
of the veteran's claimed stressor events is deemed helpful, 
so that further evidentiary development and analysis at the 
RO level can be targeted and efficient.  Review of the record 
as it stands convinces the Board that the veteran's stressor 
events as recounted as mostly consistent with each retelling 
and with the evidence of record, but with several 
inconsistencies that need to be highlighted.  

1)	Review of the veteran's service medical records shows 
that there are several records reflecting complaints 
involving his left elbow while he was in Vietnam.  There 
are NO medical records reflecting treatment for stab 
wounds in Vietnam, however.  As the stressor event 
involving the veteran being stabbed did not occur in a 
combat scenario, independent verification of the event 
is required to corroborate the veteran's statement as to 
the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994).  Further, an opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot be used to establish 
the occurrence of a stressor.  Moreau, at 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board also 
observes that the presence of current stab wound scars 
alone, does not serve to legally corroborate the 
veteran's story as to the circumstances of the stabbing.  

2)	The veteran's allegation of having been injured during a 
mortar attack, requiring pins to be placed in his joints 
is entirely unsupported in the evidence of record.  His 
service medical records do not reflect any injury 
whatsoever when he was in Vietnam.  That he was 
discharged on account of physical disability involving 
his left elbow which existed prior to service is very 
well documented in the evidence of record.  Although 
service connection for aggravation of that pre-existing 
disability was later granted, the evidence of record 
pertaining to that claim does not support the veteran's 
current contentions at all.  During an April 1976 
hearing pertaining to the left elbow claim, the veteran 
was directly asked if he had sustained any other injury 
or disability during his time in Vietnam.  In response, 
he did not indicate having been injured in a mortar 
attack or requiring pins in his joints.  Thus, this 
alleged stressor event, as reported to the social worker 
in 2006, appears to be in direct contradiction to the 
contemporaneous evidence of record.

3)	The veteran's contention that he was subject to mortar 
attacks is more credible.  Once independent verification 
of the stressor event has been submitted, the veteran's 
personal exposure to the event may be implied by the 
evidence of record.  A veteran need not substantiate his 
actual presence during the stressor event; the fact that 
the veteran was assigned to and stationed with a unit 
that was present while such an event occurred may 
strongly suggest that he was, in fact, exposed to the 
stressor event.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  
In this case, the award of the Vietnam Service Medal 
with the Fleet Marine Force Combat Operation Insignia, 
confirms the veteran's participation in combat, an 
activity which under law is given a loosened evidentiary 
standard of proof, for purposes of proving the existence 
of a stressor event.  

In sum, although the veteran's credibility is not as firm as 
might be desired, in that he is certainly guilty of gross 
exaggeration and possibly outright falsehoods regarding his 
physical injuries; because he participated in combat, the law 
is written so as to require less independent corroboration of 
his stressors.  We therefore accept that he experienced 
stressful events related to his combat service in Vietnam.  
This is only one element which must be satisfied under law 
for a grant of service connection for PTSD to be warranted, 
however.  Under 38 C.F.R. § 3.304(f), service connection for 
PTSD also requires medical evidence demonstrating a diagnosis 
in conformity with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, The American Psychiatric 
Association (1994), (DSM-IV) and a link, established by 
medical evidence, between current symptoms and an in-service 
stressor.  

With regard to the diagnosis of PTSD, the Board notes some 
uncertainty in the record.  The report of the veteran's 
initial mental health evaluation, conducted by a licensed 
social worker in March 2006, reflects that the social worker 
concluded that while the veteran had some symptoms of PTSD, 
he did not meet all the diagnostic criteria for a diagnosis 
of PTSD.  In his treatment records, the diagnostic impression 
of "symptoms of PTSD" is carried through December 2006.  An 
addendum of February 2007, signed by a psychiatrist shows 
that an "axis I diagnosis of PTSD" has been assigned.  
There is no explanation for the amended diagnosis, no 
stressor event identified by the physician, and no further 
information in the available treatment reports showing why 
the diagnosis was changed.  A March 2007 treatment report 
contains diagnosis of PTSD and depressive disorder, not 
otherwise specified; again without explanation.

With regard to the medical determination that PTSD is caused 
by in-service stressors, the Board notes that the evidence at 
this time is entirely negative, as there is no explanation as 
to the decision of the veteran's treating physician to amend 
the diagnosis from "symptoms of PTSD" to PTSD.  Thus, 
further medical information is needed to clearly identify the 
veteran's proper diagnosis, and if PTSD is definitively 
diagnosed, to link PTSD to his combat experiences.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all records reflecting 
VA mental health/psychiatric treatment afforded 
to the veteran at the Fort Myer VA Medical 
Center, the Bay Pines VA Medical Center, or 
other related Florida facility, from 1989 until 
the present which are not contained in his 
claims file for inclusion in the file.

2.  The veteran should be afforded a VA 
psychiatric examination to identify whether a 
diagnosis of PTSD is appropriate under the 
criteria set forth in DSM-IV, and if so, whether 
the PTSD may be medically linked to his combat 
experiences.  The claims folder, including the 
records obtained pursuant to the above request, 
must be made available to the examiner for 
review before the examination.  All tests and 
studies deemed helpful by the examiner should be 
conducted in conjunction with the examination.  
The examiner is requested to render a complete 
explanation as to the diagnosis reached.  

If the examiner concludes that a diagnosis of 
PTSD is indeed appropriate, then the examiner is 
requested to identify whether PTSD is linked to 
stressful experiences related to combat in 
Vietnam.  The examiner must specifically exclude 
any putative stressors involving the veteran 
being personally injured in combat or wartime 
situations, as the validity of these claimed 
stressor events has been rejected by the Board.  
If the examiner finds that PTSD is related to 
the stress of having lost two close friends in 
Vietnam and having served as a pallbearer during 
a funeral, then the examiner is requested to 
explain and comment upon the sufficiency of this 
stressor under the DSM IV framework.  

3.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If the benefit 
sought on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

